Title: From George Washington to John Sinclair, 28 November 1797
From: Washington, George
To: Sinclair, John



Sir,
Mount Vernon 28th Novr 1797

The Copy of Mr Parkinson’s letter and my answer both of which are enclosed for your perusal and the letter to be forwarded is the best apology I can offer for giving you the Trouble of this Address.
As he has taken the liberty of naming you as a Gentleman to whom he is well known I have followed his example (as he writes to me on an interesting subject) in doing the Same to enquire if he shou’d make the application in person which his letter contemplates,

whethe[r] his character—abilities as a farmer & capital are such as to enable him to stock and manage a farm the rent of which would be (according to his choice of those I have to let) from a thousand to eighteen hundred Dollars per annum, or wheat equivalent.
I should not my good Sir have used the freedom to ask this information had not Mr Parkinson declared that it was by your advice he has made the application and means to pursue it in March next. If he can come under such auspices it would recommend him strongly to me; and to know it in time wou’d be pleasing to—Your much Obliged and Most Obedt Servt

Go: Washington

